Marston, C. J.
The complainant Cook became the , owner of certain premises under a mortgage foreclosure • "sale, and after redemption expired instituted these proceedings before a circuit court commissioner to recover possession thereof. The case was appealed, a trial had in the circuit, and the complainant was successful. The questions raised come up on a case made.
The first objection made goes to the sufficiency of the description of the premises claimed. The description follows the one given in the mortgages under which complainant acquired his title. Where a party is in possession of certain premises and gives a mortgage thereon, parties claiming thereunder, in an action to recover possession thereof, as against the mortgagor, may well follow the description in the mortgage, especially in a case like the present, where the mortgagor’s occupancy removes all ambiguity. Purkiss v. Benson, 28 Mich., 538 ; Dart v. Barbour, 32 Mich., 267.
It was farther claimed that the complainant having requested a finding of facts and law, it was error for the court to render judgment without such finding. This -omission was one of which the defendant has no right to complain.
It is next said the mortgages were foreclosed for interest due only; that the notes were “with annual interest at ten per cent,” and that interest was not due until the principal became due. We cannot concur in this view. We must give force and effect to each word. Where a note is made payable several years after the date thereof, with annual interest, this calls for the *441payment of interest annually — eaeb year — at the rate' agreed upon. Such has been the uniform practical construction in this State.
The judgment must be affirmed with costs.
The other Justices concurred.